Dear Mr. Fretwell:
This letter is in response to your questions asking:
         1.  Can a Missouri county or a group of counties pursuant to Section 70.010, RSMo 1978, contract with other political subdivisions to provide a transportation system within their geographical area? See Section 70.220, RSMo 1978.
         2.  If such a cooperative effort is within the power of such political subdivisions can such a service be coordinated by a Regional Planning Commission pursuant to Section 210.180(4)?
         3.  Can a regional planning commission pursuant to Section 251.190, RSMo 1978, utilize grants from the federal government and allocations of funds from counties and political subdivisions of this state to coordinate a transportation system for a less than ten (10) county area of the state? See Section  70.010, rSMo 1978.
         4.  Pursuant to the power granted a regional planning commission by Section 251.300, RSMo 1978, can such a commission contract to provide transportation services in such a region?
         5.  Can a Missouri county without a charter form of government utilize county funds to provide transportation services to county residents?
We know of no authority for a Missouri county, not having a charter form of government, to provide for general transportation services for county residents. In the absence of such authority, it is our view that the cooperative agreement sections, §§ 70.010, RSMo, et seq., and §§ 70.210, RSMo, et seq., are not applicable.
We believe that this answers your questions numbered one, two, three, and five.
Your fourth question asks whether a regional planning commission organized under the provisions of §§ 251.150, RSMo, et seq., has authority to provide transportation services pursuant to powers granted the commission by § 251.300, RSMo. Under § 251.300, the functions of the regional planning commission are solely advisory to the local governments and local government officials comprising the particular region. We find no other provisions authorizing such a regional planning commission to contract to provide such transportation services.
Very truly yours,
                                  JOHN ASHCROFT Attorney General